—In an action to recover damages for breach of contract and for an account stated, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Whelan, J.), dated May 15, 2002, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion for summary judgment, as it failed to meet its burden of establishing a prima facie entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Feuerstein, J.P., Friedmann, Luciano and Townes, JJ., concur.